82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Wade KENDRICK, Plaintiff--Appellant,v.Gene M. JOHNSON;  Deputy Director, Community Corrections,Augusta Correctional Center;  Jerry W. Kilgore,Defendants--Appellees.
No. 95-7779.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 12, 1996.

W.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, District Judge.  (CA-94-991-R)
Richard Wade Kendrick, Appellant Pro Se.  Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny Appellant's motion for an evidentiary hearing and affirm on the reasoning of the district court.   Kendrick v. Johnson, No. CA-94-991-R (W.D.Va. Oct. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.